         Case 3:19-cv-01290-CRB Document 33 Filed 05/01/19 Page 1 of 3



 1   ALBERT A. ERKEL, JR. (SBN 93793)
     CONOR KENNEDY (SBN 281793)
 2   Garcia Hernández Sawhney, LLP
     2490 Mariner Square Loop, Suite 140
 3   Alameda, CA 94501
 4   Telephone: (510) 695-2802
     Facsimile: (510) 380-7704
 5   E-mail: aerkel@ghslaw.com
             ckennedy@ghslaw.com
 6
     Counsel for Defendant Matt Wayne
 7
 8   Additional counsel on following page

 9
10                                  UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12
13    BETHANY MENDEZ, et al.,                        CASE NO.: 3:19-cv-1290-CRB

14                   Plaintiffs,
                                                     STIPULATION TO EXTEND TIME TO
15            v.                                     RESPOND TO INITIAL COMPLAINT
16    CALIFORNIA TEACHERS ASSOCIATION, et
17    al.,

18                   Defendants.

19
20
21
22
23
24
25
26
27
28


         STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT, No. 3:19-cv-1290-CRB
         Case 3:19-cv-01290-CRB Document 33 Filed 05/01/19 Page 2 of 3




 1   HARMEET K. DHILLON (SBN 207873)
     harmeet@dhillonlaw.com
 2   KRISTA L. BAUGHMAN (SBN 264600)
     kbaughman@dhillonlaw.com
 3   GREGORY R. MICHAEL (SBN 306814)
 4   gmichael@dhillonlaw.com
     DHILLON LAW GROUP INC.
 5   177 Post Street, Suite 700
     San Francisco, California 94108
 6   Telephone: (415) 433-1700
     Facsimile: (415) 520-6593
 7
 8   Counsel for Plaintiffs and the Proposed Class and Subclass

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
         STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT, No. 3:19-cv-1290-CRB
         Case 3:19-cv-01290-CRB Document 33 Filed 05/01/19 Page 3 of 3




 1
            Pursuant to Northern District Local Civil Rule 6-1(a), by and through their undersigned
 2
     counsel, Plaintiffs and the Defendant Matt Wayne hereby stipulate and agree that the time within
 3
     which Defendant Matt Wayne may file and serve his response to the Initial Complaint, Dkt. No.
 4
     1, shall be extended to May 28, 2019. There have been no prior stipulations among these parties
 5
     extending the deadline.
 6
            SO STIPULATED.
 7
 8      Dated: May 1, 2019                        By: /S/ Krista L. Baughman
                                                      Krista L. Baughman
 9
10                                                Attorney for Plaintiffs

11
        Dated: May 1, 2019                        By: /S/ Albert A. Erkel, Jr.
12                                                    Albert A. Erkel, Jr.
13                                                Attorney for Defendant Matt Wayne
14
15   I hereby attest that I have on file all holographic signatures corresponding to any signatures

16   indicated by a conformed signature (/S/) within this e-filed document.

17
18
19
20
21
22
23
24
25
26
27
28
                                                2
          STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT, No. 3:19-cv-1290-CRB
